Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 02, 2021 has been entered. Claims 1-6 and 8-16, 18-21 remain pending in the application.                
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand (US 2019/0001560) in view of Philippi et al. (US 2009/0068376).
Regarding claim 1, Walrand discloses that, as illustrated in Fig. 1, a powdered build material supply system for additive manufacturing, the system comprising: a supply deck (Fig. 1, one portion of the working plane 2) adjacent to a separate work area (Fig. 1, item 5 (a target surface 5 ([0048], line 13)); a dispenser (Fig. 1, the injector 9) to dispense a ribbon of powdered build material (Fig. 1, a line L of powder, [0060], lines 1-2 from bottom) on to the supply deck adjacent to an edge of the work area (as shown in Fig. 1); and a spreader (Fig. 1, a device 6 for spreading a powder as shown in Fig. 1) to spread powdered build material from the ribbon over a work area (i.e. the machine 1 additionally comprises a device 6 for spreading a powder layer 
However, Walrand does not explicitly disclose an energy bar with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from the supply deck. In the same field of endeavor, additive manufacturing, Philippi discloses that, as illustrated in Figs. 1-2, a recoater 8 (i.e. a carriage) is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 ([0021], lines 13-15). The recoater heater 20 is integrated in the blades 21a and 21b. The heating of the recoater consists of two heating wires 20a and 20b extending in the inside of the blades 21a and 21b ([0028], lines 1-4). Through the thermal contact of the powder material 27 with the heated blades 21a and 21b, in particular with the lower side of the blades, as well as with the grid of heating wires 23 it is preheated prior to applying onto the building area 5 to temperatures close to a working temperature TA used for the laser sintering ([0031], lines 1-6 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the 
Regarding claim 3, Walrand discloses that, in the system the dispenser is movable over the supply deck to dispense a ribbon of powdered build material in a volume sufficient to completely cover the work area with powdered build material (i.e. Thus, when the receiving slide 8 is in a deployed position, the injector 9 having dispensed powder over its receiving surface 11, the longitudinal movement of the spreading device 6 makes it possible to spread powder from the receiving slide 8 over at least a portion of the target surface 5 ([0061]); For one of ordinary skilled in the art, it is obvious that the spreading device 6 makes it possible to spread powder to completely cover the target surface 5 if needed ).
Regarding claim 16, Philippi provides a recoater heater 20 is integrated in the blades 21a and 21b. The heating of the recoater consists of two heating wires 20a and 20b extending in the inside of the blades 21a and 21b ([0028], lines 1-4). The second blade on the trailing side meets the claimed trailing energy bar for heating after spreading.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walrand (US 2019/0001560) and Philippi et al. (US 2009/0068376) as applied to claim 1 above, further in view of Colin et al (US 2015/0321255).
Regarding claim 2, Walrand does not disclose the spreader comprises a roller on a carriage to spread the powdered build material to the work area from the supply deck. Philippi discloses that, as illustrated in Fig. 1-2, a recorder 8 (i.e. a carriage) is provided for applying a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Philippi and Colin to provide a roller on a carriage to spread the powdered build material to the work area. Doing so would reduce the time consumption to build three-dimensional objects.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walrand and Philippi et al. as applied to claim 1 above, further in view of Eisaku (JP2006205456, English translation provided).
Regarding claim 4, Walrand in the combination discloses the system for additive manufacturing. However, Walrand does not explicitly disclose the structures of the powder dispenser. In the same field of endeavor, powder supply for additive manufacturing, Eisaku discloses that, as illustrated in Fig. 1, on the other hand, in accordance with the above-described feeding of the powder 24, the powder spraying head 22 is moved along the guide rail 38 in the powder spraying direction F at a predetermined speed by driving means (not shown). Then, as shown in Fig. 1, the powder 24 discharged from the powder discharge port 31 of the powder spray nozzle 32 passes through the gap 41 between the end surface of the second leveling blade 37 at the shortened end and the spray surface C. It flows out to the outside and accumulates on the spray surface C. In this case, the height of the gap 41, that is, the step h 
Eisaku does not mention the gap being small enough to choke the flow of the powdered build material from the dispenser to the supply deck when the dispenser is stationary over the supply deck.
 For one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular materials) under gravity is majorly based on the angle of repose. Just like the illustration in Fig. 1 in the teachings of Eisaku, the gap h of the blade 37 controls how far the powder 24 flowing out when the receptacle is stationary. There is no invention of the small gap to choke the flow of powdered build material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that the dispenser is movable over the supply deck to dispense the ribbon of powdered build material in a thickness corresponding to a gap between a blade on the dispenser and the supply deck.  Doing so would be possible to have that the thin layer of powder is uniformly sprayed, as recognized by Eisaku ([0004]).	
Regarding claim 5, Walrand discloses the system for additive manufacturing. However, Walrand does not explicitly disclose a receptacle of the powder dispenser. Eisaku discloses that, as illustrated in Figs. 2-4, on the other hand, the powder spraying head 22 has a rear end 
For one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular materials) under gravity is majorly based on the angle of repose. Just like the illustration in Fig. 1 in the teachings of Eisaku, the gap h of the blade 37 controls how far the powder 24 flowing out when the receptacle is stationary. There is no invention of the small gap to choke the flow of powdered build material.
.	
Claims 6, 8-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand (US 2019/0001560) in view of Eisaku (JP2006205456, English translation provided).
 Regarding claims 6 and 18, Walrand discloses that, as illustrated in Fig. 1, a powdered build material supply system for additive manufacturing, the system comprising: a supply deck (Fig. 1, one portion of the working plane 2) adjacent to a separate work area (Fig. 1, item 5 (a target surface 5 ([0048], line 13)); a dispenser (Fig. 1, the injector 9) to dispense a ribbon of powdered build material (Fig. 1, a line L of powder, [0060], lines 1-2 from bottom) on to the supply deck adjacent to an edge of the work area (as shown in Fig. 1); and a spreader (Fig. 1, a device 6 for spreading a powder as shown in Fig. 1) to spread powdered build material from the ribbon over a work area (i.e. the machine 1 additionally comprises a device 6 for spreading a powder layer from the ribbon of powder), mounted in movable fashion in the chamber with respect to the working plane 2 following at least the longitudinal axis X ([0050], lines 1-4); The machine furthermore comprises a system 7 for dispensing powder over the working plane 2 (i.e. a supply deck). The deposition system 7 comprises a slide 8 for receiving powder (i.e. one portion of the supply deck) and a powder injector (i.e. a dispenser) ([0051]; The opening 4 of the bottom block 3 then delimits a target surface 5, that is to say the surface in which powder is 
However, Walrand does not explicitly disclose that an opening (of the movable receptacle) through which powdered build material may be dispensed from the receptacle to the supply deck in a ribbon along and outside of an edge of the separate work area; and further comprising a wiping blade to wipe a surface of the supply deck under the receptacle when the receptacle is moving over the surface.
In the same field of endeavor, powder supply for additive manufacturing, Eisaku discloses that, as illustrated in Figs. 1-4, an article for dispensing powered build material for additive manufacturing, the article comprising: a movable receptacle to hold powered build material (Fig. 1, moveable spray head 22, P0013); an opening (Fig. 1, item 31) through which powdered build material may be dispensed from the receptacle; a metering blade along the opening to layer powdered build material dispensed from the receptacle on a surface under the receptacle when the receptacle is moving over the surface (the leveling blade 37 as moving in F direction as shown in Fig. 1); and a wiping blade to wipe a surface under the receptacle when the receptacle is moving over the surface (the leveling blade 36 as moving in F direction in Fig. 1) (i.e. On the other hand, the powder spraying head 22 has a rear end portion connected to the flexible hose 23 and a powder spraying nozzle 32 having a rectangular powder discharge port 31 at the front end portion (lower end portion), and a flow inside the powder spraying 
Eisaku discloses that, as illustrated in Fig. 5, the receptacle movable over a supply deck (Fig. 5, item B) that is adjacent to a separate work area (Fig. 5, item A) where objects (Fig. 5, item S) are formed from the powdered build material (for example one thin layer 5 in Fig. 5), the receptacle movable over the supply deck along and outside of an edge of the work area (as shown); an spreader (Fig. 5, item 3) to move the powdered build material from the supply deck to the work area and spread the powdered build material in a layer over the work area (as shown).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that an opening (of the movable receptacle) through which powdered build material may be dispensed from the receptacle to the supply deck in a ribbon along and outside of an edge of the separate work area and further comprising a wiping blade to wipe a surface of the supply deck under the receptacle when the receptacle is moving over the surface. Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
8, Walrand does not explicitly disclose a metering blade attached to the receptacle. Eisaku discloses that, in the article the wiping blade (Fig. 1, item 36) forms one side of the receptacle defining an exposed planar edge to contact the surface under the receptacle; and the metering blade (Fig. 1, item 37) forms another side of the receptacle with an exposed edge offset from the planar edge formed by the wiping blade to form a gap between the edge of the metering blade and the surface under the receptacle In this case, the height of the gap 41, that is, the step h (i.e. an offset) between the leveling blades 36 and 37 has the same value as the thickness of the thin layer 39 to be formed  ([0016], lines 1-8); Eisaku discloses that, further, minute projections 39a are often generated on the upper surface of the previously formed sintered layer 39L, but these projections 39a are crushed by the first leveling blade 36 (i.e. the wiping blade) preceding in the powder dispersion direction F ([0016], lines 1-4 from bottom)).
Eisaku discloses that, as illustrated in Fig. 5, the receptacle movable over a supply deck (Fig. 5, item B) that is adjacent to a separate work area (Fig. 5, item A) where objects (Fig. 5, item S) are formed from the powdered build material (for example one thin layer 5 in Fig. 5), the receptacle movable over the supply deck along and outside of an edge of the work area (as shown); an spreader (Fig. 5, item 3) to move the powdered build material from the supply deck to the work area and spread the powdered build material in a layer over the work area (as shown).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that a metering blade along the opening to layer powdered build 
Regarding claim 9, Walrand does not explicitly disclose that the gap is small enough to choke the flow of powdered build material through the opening on to the surface under the receptacle. Eisaku discloses the gap to allow powder flowing out the receptacle. However, Eisaku does not mention the gap being small enough to choke the flow of the powdered build material from the dispenser to the supply deck when the dispenser is stationary over the supply deck.  
For one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular materials) under gravity is majorly based on the angle of repose. Just like the illustration in Fig. 1 in the teachings of Eisaku, the gap h of the blade 37 controls how far the powder 24 flowing out when the receptacle is stationary. There is no invention of the small gap to choke the flow of powdered build material. 
Regarding claim 10, Walrand does not explicitly disclose the metering blade and the wiping blade. Eisaku discloses that, as illustrated in Fig. 1, in the article the metering blade (e.g. the first leveling blade 37) and the wiping blade (e.g. the second leveling blade 36) are oriented parallel to one another.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide that the metering blade and the wiping blade are oriented parallel to one another . Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
11, Walrand does not explicitly disclose the metering blade and the wiping blade. Eisaku discloses that, as illustrated in Fig. 1, in the article the metering blade (e.g. the first leveling blade 37) forms a trailing edge when the receptacle is moving in a first direction (i.e. the direction F as shown in Fig. 1); the wiping blade (e.g. the second leveling blade 36) forms a leading edge when the receptacle is moving in the first direction; the wiping blade forms a trailing edge when the receptacle is moving in a second direction opposite the first direction (i.e. the direction F’ as shown in Fig. 1); and the metering blade forms a leading edge when the receptacle is moving in the second direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide the metering blade and the wiping blade. Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
Regarding claims 12-13, Walrand does not explicitly disclose the metering blade includes an irregular edge. Eisaku discloses that, as illustrated in Fig. 4, in the article the metering blade (i.e. the second leveling blade 37) includes a straight edge to roughen a surface of the ribbon. However, Eisaku does not disclose an irregular edge such as having a shape of teeth. 
Eisaku discloses the claimed invention except for having the metering blade including an irregular edge such as having a shape of teeth to roughen a surface of the ribbon. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Eisaku, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Eisaku to provide the metering blade having an irregular edge such as having a shape of teeth to roughen a surface of the ribbon. Doing so would be possible to have that the thin layer of powder is uniformly sprayed.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand (US 2019/0001560) in view of Philippi et al. (US 2009/0068376).
Regarding claim 14, Walrand discloses that, as illustrated in Fig. 1, a process for additive manufacturing, comprising: dispensing a ribbon of powdered material on to a surface; and spreading the ribbon of powdered build material over a work area (i.e. the machine 1 additionally comprises a device 6 for spreading a powder layer (i.e. a ribbon of powder), mounted in movable fashion in the chamber with respect to the working plane 2 following at least the longitudinal axis X ([0050], lines 1-4); The machine furthermore comprises a system 7 for dispensing powder over the working plane 2 (i.e. a supply deck). The deposition system 7 comprises a slide 8 for receiving powder and a powder injector (i.e. a dispenser) ([0051]; The opening 4 of the bottom block 3 then delimits a target surface 5, that is to say the surface in which powder is liable to be melted in order to form the part to be manufactured. In other words, the target surface 5 (i.e. the work area) represents all of the points liable to be attacked, for example by a laser beam, in order to melt the powder and to manufacture the part ([0048], 
However, Walrand does not explicitly discloses that the ribbon of powdered build material is heated. In the same field of endeavor, additive manufacturing, Philippi discloses that, as illustrated in Figs. 1-2, a recorder 8 (i.e. a carriage) is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 ([0021], lines 13-15). The recoater heater 20 is integrated in the blades 21a and 21b. The heating of the recoater consists of two heating wires 20a and 20b extending in the inside of the blades 21a and 21b ([0028], lines 1-4). Through the thermal contact of the powder material 27 with the heated blades 21a and 21b, in particular with the lower side of the blades, as well as with the grid of heating wires 23 it is preheated prior to applying onto the building area 5 to temperatures close to a working temperature TA used for the laser sintering ([0031], lines 1-6 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrand to incorporate the teachings of Philippi to provide an energy bar (or a heater) with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from the supply deck. Doing so would reduce the time consumption to build three-dimensional objects.. 
Regarding claim 15.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eisaku and Walrand (US 2019/0001560) as applied to claim 6 above, further in view of Philippi.
Regarding claims 19-20, the combination does not explicitly disclose a heater with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area. Philippi discloses that, as illustrated in Figs. 1-2, a recorder 8 (i.e. a carriage) is provided for applying a layer of a powder material to be solidified onto the surface of the support 2 ([0021], lines 13-15). The recoater heater 20 is integrated in the blades 21a and 21b. The heating of the recoater consists of two heating wires 20a and 20b (two energy bars) extending in the inside of the blades 21a and 21b ([0028], lines 1-4). Through the thermal contact of the powder material 27 with the heated blades 21a and 21b, in particular with the lower side of the blades, as well as with the grid of heating wires 23 it is preheated prior to applying onto the building area 5 to temperatures close to a working temperature TA used for the laser sintering ([0031], lines 1-6 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Philippi to provide two energy bars (or two heaters) with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from the supply deck. Doing so would reduce the time consumption to build three-dimensional objects.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walrand and Philippi et al. as applied to claim 14 .
Regarding claim 21, the combination does not disclose the process comprises flattening an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. Eisaku discloses that, as illustrated in Fig. 1, the blades 36 and 37 are applied to flat an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eisaku to provide flattening an upper surface of the ribbon of powdered build material when dispensing the ribbon of powdered build material. Doing so would be possible to dispense a uniform layer of build material on the surface of the supply deck.    
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered.
Regarding arguments that the references do not disclose “an energy bar with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from the supply deck”, it is not persuasive. First, Colin discloses the pre-heating of powder before applying to the build area. Second, for one of ordinary skilled in the art, the heater 210 in the teachings of Shi can be simply duplicated. For further consideration, the updated reference of Philippi is introduced in this office action.
Regarding arguments in claims 4 and 5 that there is no teaching or suggestion in the cited references of “a gap between a blade on the dispenser and the supply deck, the gap being small enough to choke the flow of powdered build material from the dispenser to the supply deck when the dispenser is stationary over the supply deck”, it is not persuasive. For one of 4-5.   
Regarding arguments in claims 12-13 that there is no reason in the cited references to change the straight surface of the blade in Eisaku to an irregular edge, it is not persuasive. Eisaku discloses the shape of the blade with the straight edge. For one of ordinary skilled in the art, there are indefinite numbers of different shapes of the blades. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (having an irregular edge for the blade) as a result of routine optimization of the result effective variable of the blade in an effort to dispense an uniform powder layer.
Regarding arguments in claim 17 (now in claim 6) Eisaku does not disclose a wiping blade to wipe a surface of the supply deck under the receptacle when the receptacle is moving over the surface, it is not persuasive.
Eisaku discloses that, as illustrated in Figs. 1-4, an article for dispensing powered build material for additive manufacturing, the article comprising: a movable receptacle to hold powered build material (Fig. 1, moveable spray head 22, P0013); an opening (Fig. 1, item 31) through which powdered build material may be dispensed from the receptacle; a metering blade along the opening to layer powdered build material dispensed from the receptacle on a surface under the receptacle when the receptacle is moving over the surface (the leveling blade 37 as moving in F direction as shown in Fig. 1); and a wiping blade to wipe a surface under the receptacle when the receptacle is moving over the surface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741    

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742